Callahan, J., dissents and votes to affirm in the following memorandum:
I would affirm for the reasons stated in the memorandum decision of the Honorable John A. Mastrella at Special Term. It is true that the affidavit of plaintiff’s attorney, submitted in opposition to defendant’s summary judgment motion, has 'no probative value because it was not based upon personal knowledge (Marine Midland Bank v Hall, 74 AD2d 729). However, defendant is not entitled to summary judgment merely by asserting a different version of the facts. In order to obtain summary judgment it is still necessary that movant, CSEA, establish its defense sufficiently to warrant the court, as a matter of law, in directing judgment in its favor (CPLR 3212, subd [b]; Zuckerman v City of New York, 49 NY2d 557, 562). As this court stated in Palmerton v Envirogas, Inc. (80 AD2d 996, 997): “Summary judgment, of course, should not be granted where there is any doubt as to the existence of a triable issue (Rotuba Extruders v Ceppos, 46 NY2d 223, 231; Goldstein v County of Monroe, 77 AD2d 232, 236), or where the issue is ‘ “arguable” ’ (Sillman v Twentieth-Century-Fox Film Corp., 3 NY2d 395, 404; Moyer v Briggs, 47 AD2d 64, 66:67; Bisbing v Sterling Precision Corp., 34 AD2d 427, 428). ‘When reviewing a motion for summary judgment the focus of the court’s concern is issue finding, not issue determination, and the affidavits should be scrutinized carefully in the light most favorable to the parties opposing the motion [citations omitted!’ (Goldstein v County of Monroe, 77 AD2d 232, 236, supra).” Whether defendant’s refusal to provide legal assistance was arbitrary involves a factual determination which precludes summary judgment. (Appeal from order of Supreme Court, Wayne County, Mastrella, J. — summary judgment.) Present — Simons, J. P., Hancock, Jr., Callahan, Boomer and Moule, JJ.